EXHIBIT 16.1 April 30 , 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 16F (“Change in Registrants Certifying Accountants”) of the 2011 Form 20-F of Companhia Brasileira de Distribuição and are in agreement with the statements contained in the first, second, third, fourth, and fifth paragraphs therein. We have no basis to agree or disagree with the statements of the registrant contained in the sixth paragraph therein. /s/ ERNST & YOUNG TERCO ERNST & YOUNG TERCO Auditores Independentes S.S.
